726 So. 2d 403 (1999)
Ronald PRESSLEY, Jr., Appellant,
v.
STATE of Florida, Appellee.
No. 97-03478
District Court of Appeal of Florida, Second District.
February 26, 1999.
James Marion Moorman, Public Defender, and Richard J. Sanders, Assistant Public Defender, Bartow, for Appellant.
Robert A. Butterworth, Attorney General, Tallahassee, and Sonya Roebuck Horbelt, Assistant Attorney General, Tampa, for Appellee.
CASANUEVA, Judge.
In this appeal from the denial of Florida Rule of Criminal Procedure 3.850 relief, Mr. Pressley asserts first that he was improperly denied relief, and, second, that his sentencing documents do not correctly reflect the sentence imposed by the trial court. We conclude the trial court properly denied the Rule 3.850 motion and affirm. However, we hold that Mr. Pressley's second contention is meritorious, and reverse so that the scrivener's error in the sentencing documents may be corrected to reflect that Mr. Pressley was not sentenced as a habitual offender on the murder conviction. We also note that the habitualized sentence must be served before the non-habitualized sentence. See Simmons v. State, 661 So. 2d 343 (Fla. 2d DCA 1995).
Affirmed in part, reversed in part, remanded with instructions.
NORTHCUTT, A.C.J., QUINCE, PEGGY A., Associate Judge, Concurs.